BRAZOS MUTUAL FUNDS AMENDMENT TO CUSTODY AGREEMENT THIS AMENDMENT dated as of the10th day of July, 2008, to the CustodyAgreement, dated as ofOctober 1, 2002, as amended February 10, 2006 and July 31, 2006, (the “Custody Agreement”), is entered into by and between BRAZOS MUTUAL FUNDS, aDelaware businesstrust (the “Trust”) and U.S. BANK, NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the fees ofsaid Custody Agreement; and WHEREAS, Article XIV, Section 14.4 of the Custody Agreement allows for its amendment by written agreement executed by the parties; and NOW THEREFORE, the parties agree to amend the following: Exhibit D of the Custody Agreement is hereby superseded and replaced with Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRAZOS MUTUAL FUNDS U.S BANCORP FUND SERVICES, LLC By: /s/ Benjamin C. Bell, Jr. By: /s/ Michael R. McVoy Name: Benjamin C. Bell, Jr. Name: Michael R. McVoy Title:President Title:Vice President Exhibit D to the Custody Agreement – Brazos Mutual Funds DOMESTIC CUSTODY SERVICES FEE SCHEDULE Effective 6-1-08 through 6-1-10 Annual Fee Based Upon Market Value Per Fund* . basis points Portfolio Transaction Fees $ per disbursement (waived if U.S. Bancorp is Administrator) $ per US Bank repurchase agreement transaction $ per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agrmt $ per portfolio transaction processed through our New York custodian definitive security (physical) $ per principal paydown $ per option/future contract written, exercised or expired $ per Cedel/Euroclear transaction $ per mutual fund trade $ per Fed Wire $ per margin variation Fed wire $ per short sale $ per segregated account per year ReportSource - $ /month – Web reporting ●A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ●No charge for the initial conversion free receipt. ●Overdrafts – charged to the account at prime interest rate plus 2. ●Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fees are billed monthly. 2 Exhibit D to the Custody Agreement (continued) – Brazos Mutual Funds GLOBAL SUB-CUSTODIAL SERVICES- BANK OF NEW YORK ANNUAL FEE SCHEDULE Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Latvia Gov't Bonds $ Australia All $ Lebanon All $ Austria Equities/Bonds $ Lithuania All $ Austria Depo Receipt $ Luxembourg All $ Austria non ATS ALL $ Malaysia All $ Bahrain All $ Mali All $ Bangladesh All $ Malta All $ Belgium All $ Mauritius All $ Benin All $ Mexico All $ Bermuda All $ Morocco All $ Bolivia All $ Namibia All $ Botswana All $ Netherlands All $ Brazil All $ New Zealand All $ Bulgaria All $ Niger All $ Burkina Faso All $ Nigeria All $ Canada All $ Norway All $ Chile All $ Oman All $ China-Shanghai All $ Pakistan All $ China-Shenzhen All $ Palestinian All $ Columbia All $ Panama All $ Costa Rica All $ Peru All $ Croatia All $ Philippines All $ Cyprus All $ Poland All $ CzechRepublic All $ Portugal All $ Denmark All $ Qatar All $ EASDAQ All $ Romania All $ Ecuador All $ Russia Equities/Bonds $ Egypt All $ Russia MINFIN $ Estonia All $ Senegal All $ Euromarkets All $ Singapore All $ Finland All $ SlovakRepublic All $ France All $ Slovenia All $ Germany All $ South Africa All $ Ghana All $ South Korea All $ Greece All $ Spain All $ GuineaBissau All $ Sri Lanka All $ Hong Kong All $ Swaziland All $ Hungary All $ Sweden All $ Iceland All $ Switzerland All $ India All $ Taiwan All $ Indonesia All $ Thailand All $ Ireland All $ Togo All $ Israel All $ Trinidad & Tobago All $ Italy All $ Tunisia All $ Ivory Coast All $ Turkey All $ Jamaica All $ United Kingdom All $ Japan All $ Ukraine All $ Jordan All $ Uruguay All $ Kazakhstan Equities $ Venezuela All $ Kazakhstan Bonds $ Zambia All $ Kenya All $ Zimbabwe All $ Latvia Equities/Bonds $ *Any non-Eurobond assets held in CEDEL and Euroclear will be charged at the local market price quote. ** All fees quoted are payable monthly 3 Exhibit D (continued) to the Custody Agreement Brazos Mutual Funds Chief Compliance Officer Support Services FEE SCHEDULE Effective 6-1-08 through 6-1-10 Chief Compliance Officer Support Services U.S, Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •CCO Portal – Web On-line Access to Fund CCO Documents •Daily Resource to Fund CCO, Fund Board, Advisor •Provide USBFS/USB Critical Procedures & Compliance Controls •Daily and Periodic Reporting •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line CCO Education & Training •Due Diligence Review of USBFS Service Facilities •Quarterly USBFS Certification •Board Meeting Presentation and Board Support •Testing, Documentation, Reporting Annual Fee Schedule* ·$ per service line per year **% discount for the first year Fees are billed monthly. 4
